UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6052


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DONOVAN DAVE DIXON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:16-cr-00030-D-1)


Submitted: June 29, 2021                                            Decided: July 2, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donovan Dave Dixon, Appellant Pro Se. Joshua L. Rogers, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donovan Dave Dixon appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. We review the district court’s order for

abuse of discretion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021). “A

district court abuses its discretion when it acts arbitrarily or irrationally, fails to consider

judicially recognized factors constraining its exercise of discretion, relies on erroneous

factual or legal premises, or commits an error of law.” United States v. Dillard, 891 F.3d

151, 158 (4th Cir. 2018) (internal quotation marks omitted). Our review of the record

shows that the district court properly considered the circumstances presented by the

pandemic, Dixon’s age and health conditions, and the 18 U.S.C. § 3553(a) factors, before

denying Dixon’s motion. Therefore, we affirm the district court’s order. We deny Dixon’s

motion for default judgment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                  AFFIRMED




                                               2